Citation Nr: 0026310	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  96-20 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
period from March 24, 1995 to November 26, 1996, and a rating 
in excess of 70 percent from March 1, 1997 for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound to the right arm, characterized 
as a right upper arm scar.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Hartford, Connecticut RO that granted service connection for 
service connection for residuals of a gunshot wound to the 
right arm, characterized as a right upper arm scar, and 
service connection for PTSD, both evaluated as 10 percent 
disabling from March 24, 1995.  In January 1997, the RO 
granted a temporary total evaluation for PTSD from November 
26, 1996 to March 1, 1997; in February 1997, the RO granted 
an increased (70 percent) rating for PTSD effective March 1, 
1997.  The veteran then continued his appeal.  

This case was before the Board in May 1999 when it was 
remanded for additional development.

(Consideration of the issue of entitlement to a rating in 
excess of 10 percent for residuals of a gunshot wound to the 
right arm, characterized as a right upper arm scar, is 
deferred pending completion of the development sought in the 
REMAND below.)


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim concerning the psychiatric disorder has 
been obtained by the RO.

2.  For the period from March 24, 1995 to November 26, 1996, 
the veteran's service-connected PTSD was productive of no 
more than mild social and industrial impairment.

3.  For the period from March 24, 1995 to November 26, 1996, 
the veteran's service-connected PTSD was productive of no 
more than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

4.  The veteran's service-connected PTSD was productive of 
virtual isolation in the community as of March 1, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
period from March 24, 1995 to November 26, 1996 for the 
veteran's service-connected PTSD have not been met.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1999).

2.  The criteria for a 100 percent rating for the veteran's 
service-connected PTSD have been met as of March 1, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 
9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from July 1967 to August 
1970.

In March 1995, the veteran submitted a claim for service 
connection for PTSD.  He was afforded a VA special 
psychiatric examination in May 1995.  The examiner noted that 
the veteran was very suspicious.  The veteran reported that 
he had two jobs; he was employed as a police officer and as a 
union president.  Upon examination, the veteran was oriented.  
Thoughts were logical and goal-oriented, with the exception 
of some extraordinarily pronounced paranoid concerns about 
the VA examination.  He denied hallucinations and suicidal 
ideation.  The examiner noted that the veteran suffered from 
a great deal of survivor's guilt.  Diagnoses included PTSD 
and paranoid personality disorder.  The examiner noted that 
the veteran's vocational impairment was quite minimal and his 
social impairment was moderate.

Upon reviewing the evidence of record, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from March 24, 1995.  The veteran appealed this 
decision.

An October 1996 VA hospitalization report notes that the 
veteran was admitted to the PTSD unit for evaluation for 
possible admission to the PTSD program.  When asked about his 
emotional problems, the veteran stated that he was "not 
sure."  He reported that he had been employed by the 
Department of Defense as a police officer since 1986.  He 
also reported that he had been married for 7 years.  He 
stated that he had a "good" relationship with friends and 
neighbors, and enjoyed "rowing and keeping in shape."  
Diagnosis was PTSD.

VA hospitalization records note that the veteran was 
hospitalized for psychiatric treatment from November 1996 to 
January 1997.  The veteran stated that he was angry and felt 
betrayed by his country.  He reported experiencing recurrent 
war dreams.  In addition, the veteran reported that he had no 
real friends and few acquaintances, did not socialize, and 
was detached from people.  He stated that he had difficulty 
expressing words of endearment to his wife.  He said, "She 
goes her way and I go my way."  The veteran's condition on 
discharge was reported to be "very troubled."  Diagnosis 
was PTSD, chronic and severe.  It was noted that the 
veteran's symptoms were "persistent, markedly disabling and 
incapacitating, resulting in severe impairment of his social 
and industrial functioning."

In a January 1997 letter from the PTSD unit, the veteran was 
described by a social worker as "extremely depressed and 
very fragile."  In a January 1997 letter from the director 
of the PTSD unit, the veteran was noted to be "totally 
disabled in terms of industrial functioning because of his 
lack of control and explosive physical behavior."

In January 1997, the RO granted a temporary total evaluation 
for PTSD from November 26, 1996 to March 1, 1997.  In 
February 1997, the RO granted an increased (70 percent) 
rating for PTSD effective March 1, 1997.  The veteran then 
indicated that he wished to continue his appeal.

Following remand by the Board in May 1999, treatment records 
from the Vet Center and the Northampton VA medical center 
were received by the RO.  These treatment records, dated from 
October 1996 to July 1999, note the veteran's treatment for 
various disabilities, including PTSD.  The veteran reported 
such symptoms as night terrors, survivor's guilt, flashbacks, 
depression, and isolation.

A September 1999 VA special PTSD examination report notes the 
veteran's complaints of severe outbursts of rage and 
aggressive energy, 8 to 9 times a year, which causes him to 
avoid other people altogether.  The veteran reported that he 
and his wife get along "tolerably."  He stated that he has 
become increasingly distant from his wife, has no friends and 
has no social life.  He further stated that he spends most of 
his time at work "staring into space" and finds it easy to 
isolate himself almost totally at work.  Mental status 
examination revealed significant psychomotor retardation, as 
well as a significantly restricted range of affect.  Mood was 
depressed.  Speech was soft in flow without pressure.  Form 
of thought was without signs of psychosis.  Content of 
thought revolved around the veteran's Vietnam experiences and 
their impact on his current life.  The veteran denied overt 
homicidal or suicidal ideation.  He reported nightmares 
occurring at least once a week and flashbacks occurring once 
or twice a day.  The examiner noted an exaggerated startle 
response and autonomic lability during the examination.  
Diagnosis was PTSD.  The examiner stated that the veteran's 
Global Assessment of Functioning (GAF) scale was 38.  The 
examiner further stated: 

The veteran has suffered considerable 
occupational and social impairment as a 
result of [PTSD].  While he is able to go 
to work many days, he has missed many 
days as well, because of florid symptoms 
which he does not articulate to his 
superiors.  Furthermore, he is 
symptomatic on the job, but is able to 
keep to himself for the most part so that 
his degree of impairment is not so 
noticeable to others.  In the social 
domain, he is utterly restricted.  He is 
unable to relate to others, and has 
literally no friends or acquaintances.  
While he manages to live with his wife, 
they have very little interaction, and 
his most common companion is his dog.  He 
was never able to bring himself to have 
children.  He is completely isolated from 
others, and any quality of life is 
derived from his enjoyment of rowing, 
which he views as a fairly harmless 
discharge of unbridled aggression.  He 
had attended a [PTSD] treatment group, 
but has stopped going to that as well, 
feeling intolerant of the others in the 
group, and always on the verge of 
aggressive outbursts.

His GAF score reflects both the severity 
of his symptoms and his major impairment 
in functioning.  His work is stereotyped 
and he fulfills his duties minimally, he 
is utterly neglectful of his wife, his 
mood is depressed, behavior avoidant, and 
he is completely isolated from other 
people and from social interactions, 
other than his job.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  Under 
the regulations in effect prior to November 7, 1996, 
Diagnostic Code 9411 (post-traumatic stress disorder) and 
other codes pertaining to psychoneurotic disorders provide 
for a 10 percent rating when symptomatology is less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating is assigned when the ability to maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is assigned when the attitudes of all contacts, except 
the most intimate, are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality and disturbed though or behavioral 
process associated with almost daily activities such a 
fantasy, confusion, panic, and explosions of aggressive 
energy result in a profound retreat from mature behavior; or 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(1999).  The revised rating criteria provides that PTSD (Code 
9411), as well as other mental disorders, are to be assigned 
a 10 percent rating for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.  In this 
regard, the General Counsel of VA has recently held that 
where a law or regulation changes during the pendency of a 
claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  Further, as the RO has considered 
the claim under the former and revised criteria in the 
January 2000 supplemental statement of the case, there is no 
prejudice to the veteran in the Board doing likewise, and 
applying the more favorable result.

Rating in Excess of 10 Percent from March 24, 1995 to 
November 26, 1996

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's PTSD in and 
of itself produced more than a mild (10 percent) degree of 
industrial impairment for the period from March 24, 1995 to 
November 26, 1996.  The examiner at the veteran's May 1995 VA 
examination characterized the vocational impairment due to 
his PTSD as being "minimal."

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996).  
Even so, the evidence shows that such was no more than 
moderate in degree for the period from March 24, 1995 to 
November 26, 1996.  In order to meet the criteria for a 
rating greater than 10 percent, the veteran would have to 
show definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  Definite impairment is 
construed to mean distinct, unambiguous and moderately large 
in degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93 (November 9, 1993).  The record demonstrates 
that when VA examined the veteran in May 1995, his social 
impairment was described as moderate.  An October 1996 VA 
hospitalization report notes that the veteran had a "good" 
relationship with friends and neighbors.  With VAOPGCPREC 9-
93 in mind, the Board construes the characterizations of the 
veteran's PTSD as "mild" and "moderate" as being 
significantly less in intensity than "moderately large."  
Clearly, then, the findings of record would not reflect 
disability in excess of that contemplated by the currently 
assigned rating.  The medical evidence of record shows that 
the veteran's PTSD was more appropriately characterized as 
mild rather than moderately large in degree for the period 
from March 24, 1995 to November 26, 1996.

With respect to the new rating criteria, the Board notes that 
the retroactive reach of the new regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change, or November 7, 1996.  With that in mind, medical 
evidence for the period from March 24, 1995 to November 26, 
1996, including the 1995 VA examination, does not demonstrate 
that the veteran's PTSD resulted in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

The May 1995 VA examination report notes no evidence of 
depressed mood, panic attacks, chronic sleep impairment, or 
memory loss.  The objective medical findings demonstrate that 
the veteran had problems with suspiciousness; however, the 
veteran's service-connected PTSD was productive of no more 
than occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  His psychiatric impairment did not exceed that 
for a 10 percent evaluation under the new rating criteria.  
Under the schedular criteria for a 30 percent rating, the 
symptoms must result in intermittent periods of inability to 
perform occupational tasks; however, the evidence does not 
establish that there were any periods of an inability to 
perform occupational tasks due to PTSD symptoms.  The 
examiner at the 1995 VA examination characterized the 
veteran's vocational impairment was "quite minimal," and 
noted that the veteran was working two jobs.  An October 1996 
VA hospitalization report notes that the veteran had been 
employed as a police officer for 10 years.  Under the 
circumstances, the clear weight of the evidence is against a 
finding that the PTSD resulted in more than mild symptoms.  
Consequently, the Board finds that an increased rating is not 
warranted under the new criteria.  38 C.F.R. § 4.130, Code 
9433 (1999).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD, for the period from March 24, 1995 to November 26, 
1996, was no more than 10 percent disabling under either the 
old or new regulations concerning ratings for psychiatric 
disorders.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


Rating in Excess of 70 Percent From March 1, 1997

With respect to the time period from March 1, 1997, the 
evidence of record includes medical records showing treatment 
and diagnosis of PTSD.  The record shows that the veteran 
isolates himself from his wife, physically and emotionally, 
and has no friends.  A September 1999 VA examination report 
notes that the veteran was almost non-functional at work, 
spending "most of his time on the job 'staring into space'" 
and "isolat[ing] himself almost totally at work."  The 
medical evidence reveals that the veteran was most recently 
given a GAF score of 38, representing major impairment in 
several areas, such as work and family relations.

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  After consideration of all of 
the evidence of record, the Board concludes that when the old 
regulation is applied, the veteran is entitled to a total 
rating in the instant case.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), as 
detailed above, there are three criteria for the assessment 
of a claim for a 100 percent rating for PTSD.  In Johnson v. 
Brown, 7 Vet. App. 95 (1994), the Court concluded that in the 
event that the Board determines that any one of the three 
independent criteria has been met, then a 100 percent rating 
should be assigned.  

In this regard, the evidence indicates that the veteran is 
employed as a safety officer.  However, as noted above, his 
involvement at work is clearly so minimal as to be 
inconsistent with substantially gainful employment.  In 
addition, the record shows that the veteran essentially has a 
non-existent social life at present, and is increasingly 
distant from his wife.  The latest examiner assigned a GAF 
score of only 38 and described the veteran as being 
completely isolated from other people.  He was described as 
utterly restricted and unable to relate to others and had no 
friends or acquaintances.  Based on the entire record of 
evidence, the Board concludes that the severity of the 
veteran's PTSD from March 1, 1997 is such that it is 
productive of virtual isolation in the community so as to 
warrant a 100 percent rating under Diagnostic Code 9411.


ORDER

Entitlement to a rating in excess of 10 percent for PTSD for 
the period of March 24, 1995 to November 26, 1996 is denied; 
entitlement to a 100 percent schedular rating for PTSD from 
March 1, 1997 is granted, subject to regulations governing 
awards of monetary benefits.


REMAND

The veteran contends that his service-connected right arm 
disability is more disabling than currently evaluated.

The Board notes that the medical evidence of record contains 
many references to weakness and pain in the veteran's right 
arm.  For example, a September 1995 VA examination report 
notes the veteran's complaints of weakness in the right upper 
arm with occasional pain on movement.  Examination revealed a 
scar that was mildly tender to palpation.  Examination also 
revealed that the veteran had pain when lifting his arm.  
Additionally, in a January 1996 statement, the veteran 
indicated that the pain in his right arm was "more than 
occasional."  He stated that when he gardens, paints, 
hammers and performs "other activities where [his] arm bears 
the weight of objects directly or indirectly the pain is 
extreme depending on the activity."

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experienced 
by the veteran., 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.45, 4.59.  In DeLuca, the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.

In the May 1999 Remand, the Board directed the RO to schedule 
the veteran for a VA orthopedic examination in order to 
ascertain the nature and severity of his right arm 
disability.  The examiner was to clearly identify those 
clinical findings and symptoms that were determined to be 
residuals of the gunshot wound, as distinguished from those 
resulting from any other cause.  In addition, the examiner 
was to fully describe any pain, weakened movement, excess 
fatigability and incoordination present.  If feasible, the 
determinations concerning pain, weakness, fatigability and 
incoordination were to be portrayed in terms of the degree of 
additional range of motion loss.  

The Board notes that the requested orthopedic examination was 
conducted in September 1999; however, the examiner did not 
render all the requested opinions.  The September 1999 VA 
examination report notes the veteran's complaints of constant 
pain in the right arm and shoulder.  The veteran also 
complained of weakness and stiffness, especially in cold, wet 
weather.  He reported increased pain upon holding objects in 
his hand and arm, as with activities such as gardening, 
painting and hammering.  Examination of the right shoulder 
revealed: flexion began to be painful at 110 degrees; 
abduction began to be painful at 110 degrees; external 
rotation was limited to 70 degrees with pain; and internal 
rotation began to be painful at 40 degrees.  The examiner 
noted that the right shoulder was weak and lacked endurance.  
The examiner also noted that there was "some 
incoordination" of the right shoulder.  The examiner, 
however, made no determinations concerning weakness, 
fatigability, or incoordination in terms of the degree of 
additional range of motion loss.  In accordance with the 
guidance provided in DeLuca, these additional findings, or 
the absence of these symptoms, is an essential part of rating 
the disability at issue.  The veteran should be afforded 
another orthopedic examination in order to comply with the 
dictates of the Board Remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  In view of the RO's failure to follow the 
directives in the May 1999 Remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

The Board once again notes that in Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will again have an opportunity to consider whether staged 
ratings would be appropriate.

In view of the foregoing, the case is hereby REMANDED for the 
following action: 

1.  The veteran should be scheduled for a 
special VA orthopedic examination in 
order to ascertain the nature and 
severity of his residuals of a gunshot 
wound to the right arm.  The examiner 
should review the claims folder and a 
copy of this Remand prior to evaluating 
the veteran.  All indicated tests and x-
ray examinations should be conducted.  
All clinical findings should be clearly 
set forth in the examination report, and 
the examiner should clearly identify 
those clinical findings and symptoms that 
are determined to be residuals of the 
gunshot wound, as distinguished from 
those resulting from any other cause.  

The examiner should fully describe any 
weakened movement, excess fatigability 
and incoordination present in the right 
arm.  Determinations on whether the right 
arm exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
expressed in terms of the degree of 
additional range of motion loss.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  The examiner 
should also provide an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right arm is used repeatedly 
over a period of time.  These 
determinations, if feasible, should be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  If the 
examiner feels that such determinations 
are not feasible, this should be stated 
for the record together with the reasons 
why it is not feasible.  

2.  The RO should then review the claim 
and determine whether the report of 
orthopedic examination requested above 
complies with the dictates of the Court 
in the DeLuca case.  If not, corrective 
action should be implemented.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim with 
regard to all pertinent diagnostic codes 
and regulations and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  If the claim continues to 
be denied, a supplemental statement of 
the case should be issued and the veteran 
and his representative should be given 
the opportunity to respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 


- 12 -


